Citation Nr: 0944807	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  02-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected histoplasmosis of 
the lung.  

2.  Entitlement to service connection for a renal disability, 
to include as secondary to service-connected histoplasmosis 
of the lung.  

3.  Entitlement to service connection for a cardiac 
disability, to include as secondary to service-connected 
histoplasmosis of the lung.  

4.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to July 
1946 and from March 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2002 and November 2005 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection claims for hypertension, to 
include as secondary to service-connected histoplasmosis of 
the lung; a renal disability, to include as secondary to 
service-connected histoplasmosis of the lung; a cardiac 
disability, to include as secondary to service-connected 
histoplasmosis of the lung; and a low back disability.  The 
Board remanded these claims for additional development in 
March 2007.  

In an April 2008 decision, the Board denied the Veteran's 
claims for service connection for hypertension, to include as 
secondary to service-connected histoplasmosis of the lung; a 
renal disability, to include as secondary to 
service-connected histoplasmosis of the lung; a cardiac 
disability, to include as secondary to service-connected 
histoplasmosis of the lung; and a low back disability.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, a May 2009 Order of the Court remanded the 
claims for readjudication in accordance with the Joint Motion 
for Remand.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  
REMAND

Additional development is needed prior to further disposition 
of the claims.  

It appears that VA may not have obtained a complete copy of 
the Veteran's service medical records, and additional service 
medical records may be outstanding.  The Veteran has alleged 
that he was hospitalized three times in the United States 
Naval Hospital (USNH) in Guantanamo Bay, Cuba, between 1951 
and 1953.  His service medical records only include August 
1951 treatment records from the Guantanamo Bay hospital.  The 
Board remanded the Veteran's claims in March 2007 in order to 
obtain his additional service medical records from the USNH 
in Guantanamo Bay.  In April 2007, the Appeals Management 
Center requested copies of the Veteran's service medical 
records relating to his hospitalization at the USNH in 
Guantanamo Bay.  However, no additional treatment records 
were received from the USNH in Guantanamo Bay, and no clear 
response was received pertaining to whether the records were 
available.  It is not clear whether the existing records in 
the Veteran's file from the USNH in Guantanamo Bay constitute 
a complete copy of his treatment records from the Guantanamo 
Bay hospital.  Due to the lack of response received regarding 
the availability of the Veteran's remaining treatment records 
from the USNH in Guantanamo Bay, VA failed to comply with the 
instructions requested in the previous Board remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Because the records at the 
USNH in Guantanamo Bay may be useful in deciding the 
Veteran's claims, another attempt to obtain them should be 
made.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Request that the United States 
Naval Hospital in Guantanamo Bay, Cuba, 
furnish all available service medical 
records for the Veteran's 
hospitalizations there between 1951 and 
1953.  If any of the records are shown 
to be at another storage facility, a 
request should be made to the 
appropriate storage facility.  All 
efforts to obtain medical records 
should be fully documented, and the 
facilities must provide a negative 
response if records are not available.
 
2.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



